Citation Nr: 1622498	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left ankle condition associated with left foot injury residuals (left ankle disability).  

2.  Entitlement to an increased rating for the service-connected left foot injury residuals scar (left foot scar), rated as 10 percent disabling prior to January 13, 2015 and rated as 20 percent disabling from January 13, 2015.  

3.  Entitlement to a disability rating in excess of 10 percent for the service-connected left knee arthritis.  

4.  Entitlement to an increased disability rating for the for the service-connected left foot injury residuals (left foot disability), rated as 10 percent disabling prior to January 9, 2014, rated as 30 percent from January 9, 2014 to January 12, 2015, and rated as 10 percent from January 13, 2015.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals Board on appeal from December 2006 and January 2008 rating decisions of the Department of Veterans Affairs VA Regional Office RO in Boston, Massachusetts, that granted entitlement to service connection for a left ankle condition and assigned an initial 10 percent rating; denied increased ratings for the service connected left foot scar, left foot disability, and left knee disability; denied service connection for a left elbow disability; denied the Veteran's application to reopen a claim for a right leg disability; and, denied entitlement to individual unemployability  The Veteran disagreed with these determinations, including the initial 10 percent rating assigned following the grant of service connection for a left ankle disability, and this appeal ensued.  

In April 2012, the Veteran, accompanied by his representative, testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of these proceedings is associated with the record.  

In July 2012, the Board reopened the previously denied claim of service connection for a right leg condition and remanded the reopened claim, along with the other issues on appeal, to the RO for additional development of the record.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in January 2015 which granted service connection for plantar fasciitis and assigned an initial 30 percent rating, effective from January 13, 2015; granted service connection for degenerative arthritis of the left elbow with epicondylitis and bursitis with an initial noncompensable rating assigned effective from July 18, 2007 and a 10 percent rating assigned from August 27, 2012.  This decision also assigned a separate 10 percent rating for degenerative arthritis of the left elbow with impairment of supination and pronation, effective from January 13, 2015; granted service connection for degenerative arthritis of the right knee with patellofemoral syndrome with an initial 10 percent rating assigned from February 9, 2007, and a separate noncompensable evaluation assigned for degenerative arthritis of the right knee with limitation of extension effective from January 9, 2014.  Additionally, the January 2015 rating decision granted entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) effective from April 28, 2007; assigned an increased rating of 20 percent for the service-connected scar of the left foot effective from January 13, 2015; and, assigned an increased rating to 30 percent for the service-connected left foot injury residuals effective from January 9, 2014, and a 10 percent rating effective from January 13, 2015 (the effective date of service connection for the bilateral plantar fasciitis).  Basic eligibility to Dependents' Educational Assistance was also established, effective from April 28, 2007.  

As to the grants of service connection for plantar fasciitis, a left elbow disability, and a right knee disability, these grants represent a complete grant of benefits sought on appeal with respect to those issues, and therefore they are no longer in appellate status or before the Board at this time.  Likewise, the grant of a TDIU effective from April 28, 2007 is also a complete grant of benefits with respect to the effective date assigned for the TDIU because that it represents the day following the last day of the Veteran's full-time gainful employment with the postal service.  

In January 2015, the RO issued a s supplemental statement of the case (SSOC) addressing the remaining issues on appeal.  The case was returned to the Board on appeal in January 2016.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Following issuance of the RO's January 2015 rating decision, the following issues currently remain pending before the Board on appeal:  entitlement to an initial evaluation in excess of 10 percent for the service-connected left ankle condition associated with left foot injury residuals (left ankle disability); entitlement to an increased rating for the service-connected left foot injury residuals scar (left foot scar), rated as 10 percent disabling prior to January 13, 2015 and rated as 20 percent disabling from January 13, 2015; entitlement to a disability rating in excess of 10 percent for the service-connected left knee arthritis; and, entitlement to an increased disability rating for the for the service-connected left foot injury residuals (left foot disability), rated as 10 percent disabling prior to January 9, 2014, rated as 30 percent from January 9, 2014 to January 12, 2015, and rated as 10 percent from January 13, 2015.  

2.  In written statements received in February 2016, prior to promulgation of a decision in the appeal, the Veteran and his representative indicated satisfaction with the RO's January 2015 rating decision and requested to withdraw from appellate status all remaining issues pending before the Board on appeal.  






CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to an initial evaluation in excess of 10 percent for the service-connected left ankle condition associated with left foot injury residuals (left ankle disability); entitlement to an increased rating for the service-connected left foot injury residuals scar (left foot scar), rated as 10 percent disabling prior to January 13, 2015 and rated as 20 percent disabling from January 13, 2015; entitlement to a disability rating in excess of 10 percent for the service-connected left knee arthritis; and, entitlement to an increased disability rating for the for the service-connected left foot injury residuals (left foot disability), rated as 10 percent disabling prior to January 9, 2014, rated as 30 percent from January 9, 2014 to January 12, 2015, and rated as 10 percent from January 13, 2015.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal in January 2016, but before a decision was promulgated, the Veteran submitted a written statement in February 2016 requesting to withdraw his appeal.  The Veteran's statement was sent with a cover letter from the Veteran's representative reiterating the Veteran's request to withdraw his appeal.  

The issues in appellate status and before the Board at that time were:  entitlement to an initial evaluation in excess of 10 percent for the service-connected left ankle condition associated with left foot injury residuals (left ankle disability); entitlement to an increased rating for the service-connected left foot injury residuals scar (left foot scar), rated as 10 percent disabling prior to January 13, 2015 and rated as 20 percent disabling from January 13, 2015; entitlement to a disability rating in excess of 10 percent for the service-connected left knee arthritis; and, entitlement to an increased disability rating for the for the service-connected left foot injury residuals (left foot disability), rated as 10 percent disabling prior to January 9, 2014, rated as 30 percent from January 9, 2014 to January 12, 2015, and rated as 10 percent from January 13, 2015.

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Following the Veteran's February 2016 request to withdraw his appeal as to all remaining issues pending before the Board, which was submitted with a cover letter stating the same from the DAV's Boston National Service Office, a Veterans Service Officer (VSO) from the local DAV office in Washington, DC, submitted to the Board an Appellant's Post-Remand Brief addressing the issues that the Veteran requested to withdraw from appellate status.  

It is presumed that the local VSO's preparation of the post-remand brief was done without knowledge of the Veteran's intent/request to withdraw his appeal, and it is likely that the Veteran's written statement in this regard was not yet uploaded to the electronic record at the time the post-remand brief was prepared, just a few days following the RO's receipt of the Veteran's written statement requesting withdrawal of his appeal.  

The Veteran's request to withdraw his appeal is clear, and the post-remand brief has no bearing on this determination.  Once an issue is withdrawn from appeal, reinstatement must be made by filing a new Notice of Disagreement and filing a new Substantive Appeal "provided such [new] filings would be timely under these rules if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c) (emphasis added).  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


